                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                No. 5:16-CV-47-GCM

ROBERT M. WHITE,        )
                        )
       Plaintiff,       )
                        )
v.                      )              ORDER
                        )
NANCY A. BERRYHILL, )
Acting Commissioner of  )
Social Security,        )
                        )
       Defendant.       )
________________________)


       Plaintiff’s counsel filed a second motion for approval of attorney’s fees under § 406(b) of

the Social Security Act, in the amount of $7,904.00. Plaintiff’s counsel was previously awarded

fees in the amount of $25,000 (Doc. No. 20). The SSA subsequently awarded the Plaintiff’s son

past-due benefits in the amount of $79,040.00, prompting counsel to file this second motion for

fees. Defendant filed a response neither supporting nor opposing the fee request, but stating that

under Gisbrecht v. Barnhart, 535 U.S. 789 (2002), it is the duty of the Court to determine a

reasonable fee. After considering the factors identified by the Fourth Circuit in Mudd v.

Barnhart, 418 F.3d 424, 428 (4th Cir. 2005), the Court finds the fees requested to be reasonable.

       IT IS THEREFORE ORDERED that Plaintiff’s counsel be awarded fees under 42 U.S.C.

§ 406(b) in the amount of $7,904.00.

                                       Signed: October 9, 2019
